OPINION — AG — **** TEXTBOOKS — BID REQUIREMENTS — TEACHER'S EDITION — CREDIT **** THE LEGISLATURE IN 70 Ohio St. 1961 16.3 [70-16.3], AS AMENDED BY 70 Ohio St. 1968 Supp., 16.1 [70-16.1], 16.2, 16.3, 16.6A, 16.10, 16.18, INTENDED TEACHERS' EDITIONS TO COME WITHIN THE WORDS "TEXTBOOK" OR "BOOK".  SO LONG AS A RECORD IS MADE OF THE BOOKS DELIVERED TO A SCHOOL DISTRICT AND IT IS FURNISHED TO THE SCHOOL DISTRICT, THIS CONSTITUTES COMPLIANCE WITH THE AMENDMENTS TO SECTION 16.3.  EACH PUBLISHED-BIDDER BY 70 Ohio St. 1968 Supp., 16.1 [70-16.1], 16.2, 16.3, 16.6A, 16.10, 16.18, SHOULD BE NOTIFIED EITHER ON A SEPARATE SHEET OR ON THE BID FORM THAT HE MAY BE REQUIRED TO FURNISH ANY NEW OR REVISED EDITION FOR THE ADOPTED EDITION AND HE MUST EXPRESSLY AGREE TO THIS PROVISION IN WRITING.  IT ISN'T MANDATORY FOR THE TEXTBOOK COMMITTEE TO ADOPT TEXTBOOKS FILLING THE SIXTH AND SEVENTH PLACES WITH BOOKS WHICH HAVE PREVIOUSLY BEEN BID. PUBLISHERS MAY SUBMIT BIDS FOR THE SIXTH AND SEVENTH POSITIONS IF THEY PUBLISH A NEW TEXTBOOK FOR A SUBJECT DURING THE PERIOD FOR WHICH ADOPTIONS FOR THAT SUBJECT HAVE NOT EXPIRED.  THE BOARD OF EDUCATION BY SECTION 5(A) IS OBLIGATED TO ACCEPT ADVANCE EXAMINATION COPIES FURNISHED TO LOCAL TEXTBOOK COMMITTEES FOR CREDIT PROVIDING THEY ARE STILL IN NEW CONDITION. THE BOARD CAN CONTINUE REFUSING CREDIT FOR ADVANCE COPIES OF BOOKS IF THEY CONTAIN A STAMP INDICATING IT WAS A COMPLIMENTARY COPY OR A GIFT. THE BOARD SHOULD ADOPT A REGULATION ASIGNING GUIDELINES FOR THE DETERMINATION OF THE MEANING "REASONABLE NUMBER" AS SET OUT IN SECTION 5(C).  BY SECTION 6, FURNISHED ADVANCE OR SAMPLE TEXTBOOKS MAY BE RETAINED FOR THE USE OF THE SCHOOL DISTRICT INVOLVED OR RETURNED FOR CREDIT BUT THEY NEVER BECOME THE PERSONAL PROPERTY OF THE SCHOOL OFFICIAL OR TEACHER.  THE TEXTBOOK COMMITTEE MAY SELECT A SERIES OF BOOKS WHICH ARE WRITTEN ON A SINGLE SUBJECT AT DIFFERENT LEVELS AS LONG AS THE BOOKS ARE BID AT THE SAME PRICE W. J. MONROE